         ft
,<' • ,; ~
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pag~ 1 ofl   ~
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                  · (For Offenses Committed On or After November 1, 1987)
                                           V.

                            Uriel De Jesus-Mendez                                  Case Number: 3:19-mj-22686

                                                                                  Douglas C. Brown
                                                                                  Defendant's Attorney

     REGISTRATION NO. 86278298
     THE DEFENDANT:
      IZI pleaded guilty to count( s) 1 of Complaint
      D was found guilty to count("-.s):----.;;..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty _o f such courit(s), which ~nvolve the following offense(s):

     Title & Section                    Nature of Offense                                                            Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been,found not guilty on count(s)
       D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _          --_---~--d-is_m_i_s-se_d_o_n_t_h~e_m_o_t-io_n_o_f_t_h_e_U_n_it_e_d_S_t_
                                                                                                                                   -at_e_s_-


                                                  IMPRISONMENT
             The defendant is hereby committed to the .custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                   ~ TIME SERVED                              D __________ days ·

        IZl Assessment: $10 W AiVED IZl Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, July 5, 2019
                                                                                 Date of Imposition of Sentence



        Rece~ ~
                      DUSM
                                                                                            y~
                                                                                 H:ONORABLEefciEL s. BERG
                                                                                 UNITED STATES MAGISTRATE JUDGE



                                                                                                                                  3:19-mj-22686
        Clerk's Office Copy
